In the

    United States Court of Appeals
              For the Seventh Circuit

No. 12-2424

B IKRAMJEET S INGH, also known as
V IKRAM S INGH,
                                                      Petitioner,
                               v.


E RIC H. H OLDER, JR., Attorney General
of the United States,
                                                     Respondent.


                Petition for Review of an Order of
                the Board of Immigration Appeals.
                         No. A075 309 330



      A RGUED JANUARY 25, 2013—D ECIDED JUNE 21, 2013



  Before E ASTERBROOK, Chief Judge, and B AUER and
K ANNE, Circuit Judges.
  K ANNE, Circuit Judge. In 1996, Bikram 1 Singh came to
the United States. He had fled India to escape police



1
  The caption refers to the petitioner as “Bikramjeet Singh,”
but Singh testified that his correct first name is “Bikram.”
(R. at 273.)
2                                               No. 12-2424

officers allegedly trying to kill him. After Singh had
lived in this country for over thirteen years, an Immigra-
tion Judge (“IJ”) denied Singh’s requests for asylum,
withholding of removal, and relief under the Conven-
tion Against Torture. Singh appealed this decision to
the Board of Immigration Appeals (“BIA”), which af-
firmed. Singh subsequently petitioned this court for
review. Although we find the agency’s conclusions
about past persecution problematic, we agree that Singh
does not have a well-founded fear of future persecution.
Accordingly, we deny his petition for review.


                     I. B ACKGROUND
  This case’s complex procedural history involves a
vacated in absentia order, a change of venue, and the
voluntary dismissal of an application for permanent
residency. These details, however, do not bear on this
appeal. Thus, we begin simply by mentioning that on
December 15, 1997, Bikram Singh was sent a Notice to
Appear in removal proceedings. (R. at 27.) The notice
charged Singh with being subject to removal “as an alien
present in the United States without being admitted or
paroled.” (Id.) Singh confessed to the charges, (id. at 174),
but sought to prevent his deportation by applying for
asylum on account of his religion and political opinions,
(id. at 313). Singh also applied for withholding of removal
and protection under the Convention Against Torture.
(Id. at 309-19.) After holding an administrative hearing
on September 23, 2009, IJ Craig Zerbe denied relief on
all grounds. (Id. at 40-41.)
No. 12-2424                                              3

  The IJ detailed several fact-specific reasons for his
decision. We therefore recount the relevant details of
Singh’s testimony that the IJ found credible. In 1994,
when Singh was fourteen years old and living with his
family in India’s state of Punjab, he witnessed a dis-
turbing event. One evening, while watering his family’s
fields, Singh saw police officers drive up, drag two men
of unknown identities into the field, and kill them. (Id.
at 260-62.) Realizing that Singh had witnessed the
murders, the police seized Singh and took him into cus-
tody. (Id. at 262.) Two days later, however, Singh’s
family convinced the police to release him. (Id.) The
police did not harm Singh during this detention.
  After the arrest, Singh and his family continued
about their lives. Singh’s father remained active in the
Akali Dal, a political party known to advocate for an inde-
pendent Sikh state. (Id. at 258.) Singh himself had not
officially joined the Akali Dal, but he collected funds for
the party. (Id. at 259.) Singh’s father was also active in
another Sikh political organization, the All-India Sikh
Student Federation (“AISSF”). (Id. at 276.) Singh could
not join this group either—he was too young. (Id.) Never-
theless, Singh helped the AISSF by serving beverages
to members at meetings and going door-to-door to pro-
mote the organization. (Id. at 278.)
  At the time, these Sikh organizations were unpopular
among many non-Sikh Indians. According to the U.S.
State Department, the tension stemmed back to 1984. (Id.
at 374.) In June of that year, then-Prime Minister Indira
Gandhi ordered military forces to attack the holiest
4                                               No. 12-2424

shrine in Sikhism, Amritsar’s Golden Temple, which
militants had begun using as a cache. (Id.) Hundreds
died in the siege, and, in response, two of Gandhi’s Sikh
bodyguards assassinated her. (Id.) The assassination
spurred riots and widespread animosity toward Sikhs.
(Id. at 374-75.) Thus, throughout the rest of the 1980s
and 90s, “Sikhs affiliated with Sikh political organiza-
tions such as the Akali Dal and the All-India Sikh
Student Federation . . . were routinely subjected to
severe human rights abuses including torture, arbitrary
arrest, and summary killings.” (Id. at 375.)
  Singh represents one example of that dark history. After
the 1994 arrest, the police detained Singh twice more.
The next arrest occurred in 1995: Singh was held for
four days, beaten with sticks, and ordered to tell his
father to leave the Akali Dal. (Id. at 262-63.) The third
arrest occurred in 1996. (Id. at 266.) This final time, the
police held Singh for two days, beat him, and put chili
powder in his wounds. (Id. at 266-67.) The police also
threatened to stage an encounter in which they would
kill Singh if he did not abandon the Akali Dal. (Id. at
266.) After that last arrest, Singh’s family arranged for
him to leave the country. (Id. at 267.)
  Singh came to the United States. He now claims that
he cannot return to India because the alleged persecu-
tion he suffered makes him fear receiving similar abuse
upon return. To further support this claim, Singh
testified that police officers still ask his family in India
about him. (Id. at 270-71.) Singh’s reasoning, however,
did not persuade IJ Zerbe. The IJ found that Singh’s
No. 12-2424                                                5

encounters with the Punjabi Police did not amount to
past persecution. (Id. at 38-39.) He also found that Singh
did not have a well-founded fear of future persecution
due to great changes in India since the time Singh left.
(Id. at 39-40.) Specifically, as IJ Zerbe noted, violence
against Sikhs has largely ended. (Id.) Symbolizing the
now “quiescent” state of affairs, the current Prime
Minister of India is a practicing Sikh. (Id. at 40.) Finally,
IJ Zerbe also found that Singh could easily relocate
within India, even if Sikhs in Punjab continued to face
violence. (Id.) For all these reasons, IJ Zerbe denied Singh
any relief. (Id. at 40-41.)
  Singh sought review by the Board of Immigration
Appeals. In that proceeding, Singh challenged the credi-
bility of the IJ’s sources, the conclusion that Singh had
not experienced past persecution, and the finding
that conditions in India had changed substantially. (Id. at
153-59.) These arguments did not convince the BIA,
which affirmed the decision below in a brief opinion. (Id.
at 78-80.) Singh now appeals that decision.


                       II. A NALYSIS
   Before beginning, we note that, in the time between
oral arguments and the issuing of this opinion, Singh
was removed from the United States. His removal, how-
ever, does not make this case moot. Hor v. Gonzales, 421
F.3d 497, 498 (7th Cir. 2005). Rather, there is still a live,
active controversy with real consequences. For example,
if we granted Singh’s petition for review and remanded
6                                               No. 12-2424

his case, then Singh could challenge his deportation and
potentially seek readmission to the United States. See
Peralta-Cabrera v. Gonzales, 501 F.3d 837, 842-43 (7th Cir.
2007). Therefore, we still address the merits of Singh’s
claims.


A. Asylum
  Under 8 U.S.C. § 1158(b), both the Secretary of
Homeland Security and the Attorney General have au-
thority to grant asylum to refugees. Yet before either
official can exercise this power, an applicant must
satisfy the definition of a “refugee”—a person “unable . . .
to return to” her former country as a result of either
“persecution or a well-founded fear of persecution.”
8 U.S.C. § 1101(a)(42)(A). Although the statute says
“or,” which implies that either past or future persecu-
tion suffices, our cases show that “and” more accurately
describes what is required. See Balliu v. Gonzales, 467
F.3d 609, 612 (7th Cir. 2006). In other words, an
asylum claim based on past persecution generally will
not succeed unless the applicant also has a well-founded
fear of future persecution. See id.
  Initially, applicants can satisfy the well-founded fear
requirement through a presumption: those who demon-
strate past persecution are presumed to also have a well-
founded fear of future persecution. 8 C.F.R. § 208.13(b)(1).
The government, however, can rebut that presumption.
To do so, the government must prove one of two things
by a preponderance of the evidence: (1) “that there has
been such a ‘fundamental change in circumstances’ in
No. 12-2424                                                 7

the applicant’s country that the applicant’s fear of per-
secution is no longer well-founded”; or (2) “that the
applicant ‘could avoid future persecution by relocating
to another part of the applicant’s country.’ ” Sosnovskaia
v. Gonzales, 421 F.3d 589, 593 (7th Cir. 2005) (internal cita-
tion omitted) (quoting 8 C.F.R. § 208.13(b)(1)(i)).
  When the government rebuts the presumption, an
asylum application fails, unless the petitioner’s case
falls into a narrow exception in which past persecution
alone suffices. 8 C.F.R. § 208.13(b)(1)(iii). We refer to this
kind of asylum as “humanitarian asylum.” Brucaj v.
Ashcroft, 381 F.3d 602, 608 (7th Cir. 2004). To qualify, the
applicant must show either (1) “compelling reasons for
being unwilling or unable to return to the country arising
out of the severity of the past persecution” or (2) “a
reasonable probability that he or she may suffer other
serious harm upon removal to that country.” 8 C.F.R.
§ 208.13(b)(1)(iii). Only “rare cases” meet this standard.
Toptchev v. INS, 295 F.3d 714, 721 (7th Cir. 2002).
  All the above hinges upon how one defines “persecu-
tion.” We have said that persecution “must threaten
death, imprisonment, or the infliction of substantial
harm or suffering.” Boci v. Gonzales, 473 F.3d 762, 766
(7th Cir. 2007). Furthermore, in order to meet the statu-
tory requirements, persecution must be on account of
a protected status, namely “race, religion, nationality,
membership in a particular social group, or political
opinion.” 8 U.S.C. § 1101(a)(42)(A).
  In this case, IJ Zerbe found that Singh did not meet
any of the discussed standards: Singh had not suffered
8                                               No. 12-2424

past persecution, had no well-founded fear of future
persecution, and did not qualify for humanitarian asy-
lum. The BIA affirmed with a brief opinion that
merely agreed with the IJ’s reasoning. Consequently, we
base our review on “the IJ’s opinion, as supplemented
by the BIA’s opinion.” Borovsky v. Holder, 612 F.3d 917,
920 (7th Cir. 2010). When considering the agency’s deci-
sion, we review for substantial evidence. Gjerazi v.
Gonzales, 435 F.3d 800, 807 (7th Cir. 2006). Thus, we
will reverse the finding below “only if the record com-
pels a contrary result.” Borovsky, 612 F.3d at 921 (internal
quotation marks omitted).


1. Past persecution
  IJ Zerbe and the BIA concluded that Singh had not
suffered past persecution. This finding troubles us. The IJ
and BIA relied heavily on Dandan v. Ashcroft, a case in
which Syrian forces arrested the petitioner and detained
him for three days. 339 F.3d 567, 571 (7th Cir. 2003).
During the arrest, authorities gave Dandan minimal
food and water; they also beat him until his face became
“swollen.” Id. at 574. The BIA found that these events
did not qualify as past persecution, and we affirmed
because the record did not compel a contrary conclusion.
Id. Our decision stemmed from two related reasons:
(1) Dandan was detained only once; and (2) his petition
lacked specific details. Id. at 573-74.
 Here, however, neither reason applies. First, the
Punjabi Police arrested Singh three times and beat him
No. 12-2424                                               9

twice. Frequency of past abuse “figure[s] significantly”
in determining whether actions rise to the level of per-
secution. Id. at 573. Thus, the fact that Singh was
abused multiple times immediately distinguishes this
case from Dandan.
  Second, Singh provided greater details of his abuse.
Dandan only testified that he was beaten and that his
face became swollen, whereas Singh testified to much
more. To see the difference, consider the more apt com-
parison between the situation here and the one in Irasoc
v. Mukasey. 522 F.3d 727 (7th Cir. 2008). Irasoc was
detained two days and beaten several times, including
one time that he was kicked in the groin so severely he
lost consciousness. Id. at 728-29. That level of detail com-
pelled us to reverse the finding that Irasoc had not
suffered past persecution. Id. at 730. Here, the quantity
and quality of details is comparable. Singh was detained
for a total of eight days over the course of three arrests—
even longer than Irasoc. During two of those arrests,
Singh was beaten, and on one of those occasions, chili
powder was rubbed in his wounds. Finally, during
the last arrest, Singh received death threats.
  Irasoc therefore seems to indicate that the record
compels a conclusion contrary to the agency’s. We thus
have grave doubts about the IJ’s finding that Singh did
not suffer past persecution. We need not defini-
tively decide the question, however. Rather, we can,
for current purposes, assume that Singh suffered past
persecution, because we still affirm the agency’s deci-
sion on the grounds that Singh lacked a well-founded
fear of future persecution.
10                                           No. 12-2424

2. Well-founded fear of future persecution
  As noted above, when a petitioner has endured past
persecution, we presume he also has a well-founded fear
of future persecution. 8 C.F.R. § 208.13(b)(1). The gov-
ernment, however, can rebut this presumption if a pre-
ponderance of the evidence shows either (1) “a funda-
mental change in circumstances” in the applicant’s
home country that refutes a fear of persecution upon
return; or (2) the applicant can “avoid future persecu-
tion by relocating to another part of” his home country.
8 C.F.R. § 208.13(b)(1)(i).
   The IJ and BIA did not give Singh the benefit of this
presumption because they found that the past abuse he
endured did not qualify as persecution. As discussed,
however, we have doubts about that finding. As a
result, we assumed Singh suffered past persecution
and must accordingly also presume he has a well-
founded fear of future persecution. At first, our deci-
sion to apply the presumption might seem to warrant
remanding the case. As a general matter, we refrain
from ruling on grounds that the agency did not consider.
See, e.g., INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per
curiam); Kone v. Holder, 620 F.3d 760, 763-64 (7th Cir.
2010). That practice allows the agency to apply its
special expertise when the issue is considered for the
first time. See Ventura, 537 U.S. at 16-18.
  We do not need to remand here, however. The BIA
specifically included an alternative holding that
addressed the reasoning we follow below: even if Singh
were presumed to have a well-founded fear of future
No. 12-2424                                              11

persecution, “the Immigration Judge’s findings with
regard to change[d] country conditions in India and
availability of internal relocation adequately rebutted”
the presumption. (R. at 46 n.5.) We cannot see why
the BIA would change this decision if we remanded.
Singh’s brief to the BIA argued that he was entitled to
a presumed fear of future persecution but that the
contrary evidence did not rebut that presumption. (R.
at 156-58.) Thus, the BIA heard Singh’s arguments
about the relative strength of each side’s evidence
before reaching its alternative conclusion. It is therefore
proper for us to review the BIA’s finding. In so doing,
we will again review for substantial evidence. Brucaj,
381 F.3d at 607.
  As a final note before addressing the merits, the
above discussion also explains why we reject the gov-
ernment’s claim of procedural default. Under 8 U.S.C.
§ 1252(d)(1), an applicant must exhaust administrative
remedies before seeking judicial review. Thus, if the
BIA can provide relief on a claim, an applicant must
present that issue to the BIA before presenting it to
us. Muratoski v. Holder, 622 F.3d 824, 830-31 (7th Cir.
2010). Here, the government contends that Singh’s
petition to the BIA did not challenge the finding that
Singh could relocate within India, which would mean
that Singh failed to exhaust his claim. Yet, as discussed,
Singh argued to that BIA that he did not need to show
an inability to relocate. (R. at 157.) If the government did
not present enough evidence to overcome Singh’s pre-
sumed fear of future persecution, Singh could have
won without making any affirmative arguments about
12                                           No. 12-2424

moving. Singh therefore raised the issue of whether
the government adequately rebutted his presumed fear
of future persecution. Nevertheless, even though we
may consider Singh’s claim, we still find that sub-
stantial evidence supports the BIA’s alternative holding.


a. Changed country conditions
  The government’s many sources demonstrated that
Singh no longer has a well-founded fear of future per-
secution as a result of significant changes in India. See
8 C.F.R. § 208.13(b)(1)(i)(A). For example, a 2008 U.S.
State Department report explained that “conditions for
Indian Sikhs differ dramatically from those of the 1980s
and 1990s.” (R. at 375.) The report went on to describe
symbols of this change—that “Sikhs have ascended to
the highest levels of the Indian government,” including
the current Prime Minister, Manmohan Singh, as well as
other “high ranking . . . generals and members of parlia-
ment.” (Id.) The report did acknowledge that police
conduct makes “human rights abuses . . . a legitimate
threat to all Indians,” but also specifically said that
“[t]here is no indication . . . Sikhs are singled out for
such abuse or that such abuse occurs with either the
overt or tacit consent of the Government of India.” (Id.)
  Another helpful source was a 2009 report by the
U.S. Citizenship and Immigration Services’s Country of
Origin Information Research Section (“COIRS”). Like
the State Department, COIRS spoke to the “significant
improvements in the human rights situation for Sikhs”
in India. (Id. at 405.) The report from COIRS also went
No. 12-2424                                              13

into further detail about the specific situation in Punjab,
Singh’s home state. The report stated that “well-known
Sikh separatists have . . . returned to Punjab without
incident.” (Id. at 406.)
  The report, however, also included less optimistic
details. One quoted expert stated that some Sikh separat-
ists have been arrested in response to “overtly public
acts of protest or expression” and were then abused
by police. (Id.) This statement seems supported by a
few short news articles submitted by Singh that dis-
cuss Punjabi Police efforts to contain Sikh protesters. (Id.
at 48-74.) Yet, other sources in the COIRS report indicate
that such incidents are isolated. Amnesty International,
for example, stated that the Punjabi Police continue
to abuse “the poor, Dalits (“untouchables”), women, and
human rights activists,” but did not specifically
mention Sikhs. (Id. at 406.) The COIRS report also
stated that “neither Amnesty International nor Human
Rights Watch have reported any specific abuses directed
against Sikhs by the governments of India or Punjab . . .
over the past two years.” (Id. at 410.) Thus, although
these sources indicate that conditions are not perfect
in India, they show that substantial evidence supports
the BIA’s conclusion: changed country conditions refute
Singh’s presumed fear of future persecution.
  Singh’s news articles and the expert statements
about arrested Sikh separatists do not persuade us other-
wise. These sources specifically addressed the situation
in Punjab. Indeed, perhaps they speak to Singh’s
response to the government’s evidence—that India’s
14                                              No. 12-2424

changed political climate “does not make a difference,”
given that Punjab had a Sikh in charge when Singh left.
(Id. at 270.) Yet, even if Punjab still has vestiges of
abuse, the country as a whole differs dramatically. Addi-
tionally, continued difficulties in Punjab would not
negate the BIA’s finding that Singh could reasonably
relocate, which we discuss below.


b. Ability to relocate
  The government also demonstrated that Singh could
both reasonably and safely relocate within India. See
8 C.F.R. § 208.13(b)(1)(i)(B); see also Oryakhil v. Mukasey,
528 F.3d 993, 998 (7th Cir. 2008). Singh argued that the
Punjabi Police have continued to ask about him, that
they “never forget,” and that they would track him
down wherever he moved. (R. at 270.) The BIA
concluded that the government’s sources showed other-
wise, and, once again, this conclusion is supported by
substantial evidence.
  The 2008 State Department report said that Indian
“law provides for freedom of movement, and the govern-
ment generally respect[s]” this right. (Id. at 352.) The
report did note that the Indian government sometimes
limits the ability of Sikh separatists to travel abroad, (id.
at 352-53), but that restriction would not prevent
Singh from relocating within India. The Immigration
and Refugee Board of Canada further buttresses this
conclusion; it found that “internal relocation is not
a problem for Sikhs in India.” (Id. at 406.)
No. 12-2424                                            15

  The COIRS report proves even more helpful because
it addresses Singh’s argument about being followed.
The report mentioned that “high-level members and
activists of the Akali Dal . . . are still prone to be ar-
rested.” (Id. at 417.) In fact, these people may need to
worry about being followed, as Singh argued. (Id. at 421.)
The police, however, have limited their interest to high-
ranking members, especially “hard-core militants.” (Id.)
Only a “very small” number of people garner such at-
tention. (Id.)
  Substantial evidence supports the Board’s conclusion
that Singh would not fall among that group. As a
young teenager in Punjab, Singh had no official mem-
bership in any Sikh secessionist organizations. He dis-
played minimal involvement while in India and has
not pursued anything further since entering the United
States. (Id. at 279-80.) Singh could have been considered,
at most, a rank-and-file member of these organiza-
tions. Furthermore, any involvement he had ended
nearly two decades ago. Given these facts, Singh does
not have an objectively reasonable fear of attracting
significant police attention.
  Singh’s claim that the police still ask for him does not
lead us to a contrary conclusion. Just because the
police remain interested in Singh does not mean they
consider him the kind of high-profile member they
would follow across a subcontinent. It is notable, for
example, that Singh’s father, who was far more actively
involved than Singh in these targeted political groups,
has safely relocated within India. (Id. at 256); see also
16                                              No. 12-2424

Toptchev, 295 F.3d at 722 (when family members who
share the alleged grounds for persecution safely
relocate within a country, that fact undercuts peti-
tioner’s fear of future persecution). We thus have no
reason to doubt Singh’s ability to find another place to
live within a country as vast as India. Substantial
evidence supports the BIA’s conclusion, and, ac-
cordingly, this record does not compel reversal.
  Singh disputes this conclusion and argues that the
BIA did not even have the correct country in mind
when deciding his case. Yet the preceding analysis
shows why this argument fails. The BIA mentioned
India several times in its brief opinion, (R. at 78-80), and
referenced country-specific reasons from the IJ’s
opinion, such as the fact that the current Prime Minister
is a practicing Sikh, (id. at 79). The only support Singh
can find for his argument is one sentence in the final
paragraph of the BIA’s opinion, which mistakenly
referred to Singh’s home country as China. (Id. at 80.)
Singh begins his opening brief by calling this error a
“[m]ischaracterization” of such “severity” that it consti-
tutes reversible error. (Pet’r’s Br. at 11.) Although we
understand the offense Singh took to such care-
lessness, it is still more than clear, based upon the
BIA’s opinion as a whole, that the agency used the
correct facts when evaluating Singh’s claim. This obvious
typo is not reversible error. See United States v. Marion,
590 F.3d 475, 476 n.1 (7th Cir. 2009) (overlooking a
“simple typo” when it was “readily apparent from the
other parts” of the decision below that the court had
nonetheless understood and properly analyzed the ar-
guments presented to it).
No. 12-2424                                                 17

4. Humanitarian asylum
  Although Singh has no well-founded fear of future
persecution, we must also assure ourselves that his situ-
ation does not qualify for humanitarian asylum—the
narrow set of cases in which past persecution alone
suffices. The IJ found that Singh’s case did not meet
this standard, (id. at 39-40), and the record does not
compel otherwise.
  To qualify for humanitarian asylum, Singh’s persecu-
tion needed to have “been so outrageous (like the Nazi
treatment of the Jews) that a compelled return . . . even
with . . . apologies from one’s former persecutors would
be a cruelty.” Haile v. Holder, 591 F.3d 572, 575 (7th Cir.
2010); see also Asani v. INS, 154 F.3d 719, 724 (7th Cir. 1998)
(describing that a petitioner must suffer a “sever[e]” “level
of atrocity” to qualify for humanitarian asylum). We by no
means want to minimize the suffering that Singh has
endured, but his case does not approach that standard.
Substantial evidence supports the BIA’s conclusion: it
would not be inhumane to return Singh to India based
upon his past encounters with the Punjabi Police. See
8 C.F.R. § 208.13(b)(1)(iii)(A). Similarly, the record does
not provide reason to believe that Singh will face harm
upon his return to India. See 8 C.F.R. § 208.13(b)(1)(iii)(B).


B. Withholding of Removal and Protection under the Con-
   vention Against Torture
  As we have said many times before, withholding of
removal and protection under the Convention Against
Torture are more limited remedies than asylum. See, e.g.,
18                                              No. 12-2424

Hao Zhu v. Gonzales, 465 F.3d 316, 322 (7th Cir. 2006);
Ahmed v. Ashcroft, 348 F.3d 611, 619 (7th Cir. 2003). There-
fore, a party who does not qualify for asylum neces-
sarily does not qualify for these remedies either. See, e.g.,
Mekhtiev v. Holder, 559 F.3d 725, 731 (7th Cir. 2009);
Dandan, 339 F.3d at 575 n.7. Because we have upheld
the BIA’s decision to deny asylum, Singh is also not
entitled to these other forms of relief.


C. Credibility Determination
  Although this record does not compel reversal, we do
feel compelled to note IJ Zerbe’s conduct during the
administrative hearing. As a means of testing religious
belief, IJ Zerbe questioned Singh on the tenets of Sikhism
using information gathered from Wikipedia. (R. at 36 n.2);
(id. at 299). For example, IJ Zerbe asked Singh about the
symbolism behind certain objects revered in Sikhism,
the reasons for particular traditions, and Singh’s compli-
ance with rules that Sikhs must follow. (Id. at 294-301.)
Throughout the exchange, Singh attempted to explain
what he understood these religious beliefs to mean
and why he did not follow certain practices. IJ Zerbe,
however, seemed only interested in answers that
parroted back the exact language of the Wikipedia en-
try. Based upon Singh’s divergence from that text,
Zerbe doubted Singh’s claim to be a Sikh. (Id. at 35-36.)
  IJ Zerbe’s behavior was inappropriate. As we have
said in the First Amendment context, “a sincere
religious believer doesn’t forfeit his religious rights
No. 12-2424                                              19

merely because he is not scrupulous in his observance;
for where would religion be without its backsliders,
penitents, and prodigal sons?” Grayson v. Schuler, 666
F.3d 450, 454 (7th Cir. 2012). The same is true here. How
many Christians would struggle to recite the Ten Com-
mandments in order? Or to follow them every day?
How many Jews might not know the symbolism be-
hind each component of the Seder? Do these foibles
make individuals any less sincere in their beliefs?
  We think not. Rather than seeking a verbatim re-
citation of an encyclopedia article, IJs should listen to
a petitioner’s personal explanation of religious beliefs.
IJs, like district court judges, are in the best position to
evaluate a witness’s credibility. They should use that ad-
vantage to thoughtfully consider a petitioner’s tone,
words, and demeanor, as well as other indicia of reli-
ability. The IJ’s evaluation of whether a witness is a
member of a religion should flow from these observa-
tions—not simply from the ability (or inability) to recall
doctrine. Orthodoxy is no substitute for sincerity.


                    III. C ONCLUSION
  For the foregoing reasons, we D ENY Singh’s petition
for review.




                           6-21-13